DETAILED CORRESPONDENCE
Summary
This is the initial Office Action based on the Life Technologies Corporation application filed with the Office on 6 May 2022.

Claims 2-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 2 is objected to because of the following informalities:  Claim 2 recites, inter alia, “. . .a microwell array formed over at the sensor array. . .” (emphasis added).  All other claims that ultimately depend from claim 2 are also objected to for the informality.  Appropriate correction is required.  The Examiner suggests removing the word “at”.

Claim 15 is objected to because of the following informalities:  Claim 15 recites, inter alia, “. . .a microwell array formed over at the sensor array. . .” (emphasis added).  All other claims that ultimately depend from claim 15 are also objected to for the informality.  Appropriate correction is required.  The Examiner suggests removing the word “at”. 

Claim 20 is objected to because of the following informalities:  Claim 20 recites, inter alia, “. . .wherein the output signals are a voltage signals measured in reference to a voltage of the reference electrode” (emphasis added).  Appropriate correction is required.  The Examiner suggest removing the term “a”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 5 recites, inter alia, “. . . a source terminal and a drain terminal of each enabled sensor in the first group. . .” (emphasis added).  However, the instant claims do not detail what constitutes an “enabled sensor”.  Therefore, the metes and bounds of the claim limitation are not knowable to one of ordinary skill in the art, and thus, instant claim 5 is rejected for failing to particularly point out and distinctly claim the subject matter of the present invention.

Allowable Subject Matter
Claims 2-4 and 6-21 are allowable in view of the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art reference was found that taught or suggest a semiconductor device comprising a sensor array and a microwell array formed over the sensor array, and either i) a sensor array circuitry for separate control of groups of sensors, which includes a first and second row select register to each apply a sequence of row select signals, a first and second column select register to acquire output signals, and a first and second column bias/readout circuit each for receiving column output signals (as required by instant independent claim 2), or ii) an array controller including a timing generator to control row selection and column selection for acquiring output signals from the sensor array.  For allowability, the claims must be free of rejections and objections.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
21 October 2022